Name: 89/448/EEC: Commission Decision of 13 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  regions of EU Member States;  management
 Date Published: 1989-07-25

 Avis juridique important|31989D044889/448/EEC: Commission Decision of 13 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (only the German text is authentic) Official Journal L 214 , 25/07/1989 P. 0016 - 0016*****COMMISSION DECISION of 13 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the German text is authentic) (89/448/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 2506/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) (a) or (b) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the Federal Republic of Germany has submitted such an application to the Commission in respect of the city region of Hamburg-Zentrum; Whereas that area satisfies the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The city region of Hamburg-Zentrum in the Federal Republic of Germany is hereby found to satisfy the criteria in Article 3 (1) (a) of Council Regulation (EEC) No 2506/88. The Community programme instituted by that Regulation shall therefore apply to that area. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 13 July 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.